Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 132 – 142 and 144 directed to inventions non-elected without traverse.  Accordingly, claims 132 – 142 and 144 have been cancelled.
Claims 121 – 130 and 143 are allowed.

Requirement for the Deposit of Biological Material
Please note that at paragraph 0684 of the specification, specifically pages 272 – 273, refers to incomplete ATCC Accession Deposit numbers.  Since it appears that such deposits have been made, this information must be submitted in order to comply with the Biological Deposit Rules.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Per applicant’s reply filed December 16, 2020, the instant claims are drawn to a microbial composition comprising an encapsulated Succinivibrio dextrinosolvens comprising a 16S nucleic acid sequence that shares at least 97% sequence identity with SEQ ID NO: 75.  Other species that may share 97% sequence identity are excluded from the scope of the claim per applicant’s reply.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/RUTH A DAVIS/            Primary Examiner, Art Unit 1699